The Honorable Randy Laverty State Representative Post Office Box 303 Jasper, Arkansas 72601
Dear Representative Laverty:
This is in response to your request for an opinion on a question relating to Act 846 of 1995.  I am enclosing for your information a copy of Op. Att'y Gen. 96-019, issued today, which answers the question you posed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh
Enclosure